
	

113 HCON 10 IH: Supporting the goals and ideals of No Name-Calling Week in bringing attention to name-calling of all kinds and providing schools with the tools and inspiration to launch an on-going dialogue about ways to eliminate name-calling and bullying in their communities.
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 10
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Ms. Ros-Lehtinen (for
			 herself, Mr. Kind,
			 Ms. Speier,
			 Mr. Sires,
			 Mr. Moran,
			 Ms. Norton,
			 Mr. Sablan,
			 Mr. Polis,
			 Mr. Cicilline,
			 Mr. Pocan,
			 Ms. Sinema,
			 Ms. Schakowsky, and
			 Mr. Honda) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of No
		  Name-Calling Week in bringing attention to name-calling of all kinds and
		  providing schools with the tools and inspiration to launch an on-going dialogue
		  about ways to eliminate name-calling and bullying in their
		  communities.
	
	
		Whereas No Name-Calling Week is an annual week of
			 educational activities aimed at ending name-calling of all kinds and providing
			 schools with the tools and inspiration to launch an on-going dialogue about
			 ways to eliminate name-calling and bullying in their communities;
		Whereas 60 organizations, including the National School
			 Boards Association, National Association of Elementary School Principals,
			 National Association of Secondary School Principals, National Education
			 Association, National Association of School Psychologists, Gay, Lesbian and
			 Straight Education Network, and Big Brothers Big Sisters of America, have come
			 together as No Name-Calling Week partner organizations;
		Whereas thousands of students have participated in No
			 Name-Calling Week since its inception in 2004;
		Whereas the Gay, Lesbian and Straight Education Network
			 has conducted and released national studies analyzing the pervasive harassment
			 and victimization faced by elementary students and lesbian, gay, bisexual, and
			 transgender (LGBT) secondary students;
		Whereas 26 percent of elementary students reported hearing
			 others say hurtful things based on another student’s race or ethnic
			 background;
		Whereas 30 percent of elementary students reported being
			 bullied or called names at some point while in school;
		Whereas over 70 percent of LGBT middle and high school
			 students frequently hear homophobic remarks and over 80 percent of LGBT middle
			 and high school students were verbally harassed in the past year because of
			 their sexual orientation; and
		Whereas 55 percent of LGBT middle and high school students
			 experienced harassment via electronic means in the past year: Now, therefore,
			 be it
		
	
		That Congress—
			(1)supports the goals and ideals of No
			 Name-Calling Week; and
			(2)encourages the
			 people of the United States to observe No Name-Calling Week with appropriate
			 ceremonies, programs, and activities.
			
